DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 
Status of Claims
Claims 1-6 and 8-13 are pending.  Of the pending claims, claims 1-4 and 12 are withdrawn from examination, and claims 5, 6, 8-11, and 13 are presented for examination on the merits.
Claim 5 is currently amended.  Claim 13 is new.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5, 6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-141817 (A) to Ebara et al. (“Ebara”) (abstract and computer-generated translation) in view of US 2015/0136219 (A1) to Koike et al. (“Koike”).
Regarding claim 5, Ebara teaches a metal powder.  Para. [Claim 1], [0001], [0010].  The average particle diameter is less than 10 µm.  Para. [0010].  
The metal powder can be copper or copper alloy.  Para. [Claim 3], [0009].  The transitional phrase “consisting of” is met because the composition of the powder may be copper only (as opposed to copper alloy) with the powder containing 100% copper (para. [Claim 3], [0009]; Table 1 – examples 1-7) and with no other elements being intentionally added.
Ebara is silent regarding the crystallite diameter on the (200) plane.  However, it is well established that when a material is produced by a process that is identical or substantially identical to that of the claims and/or possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent.  Such a finding establishes a prima facie case of anticipation or obviousness.  See MPEP § 2112.01.
In the present instance, Ebara teaches a method of manufacture that is substantially identical to the method of the present invention.  Ebara teaches a method water atomizing including maintaining a metal melt temperature of 1100-1700oC, applying a water pressure of more than 60 MPa to 180 MPa, rapidly cooling the molten metal to produce fine powder.  Abstract; para. [0009], [0025].  The method of the present invention includes heating molten copper 250-700oC over the melting point of copper, spraying high-pressure water at a pressure of 60-180 MPa, and rapidly cooling and solidifying the molten metal.  (The melting point of copper is about 1084oC, so the heating temperature range is 1334-1784oC.)  Because Ebara’s method of manufacture is substantially identical to that of the present invention, the claimed crystallite diameter on the (200) plane would also be expected to exist in Ebara’s copper particles.
Ebara teaches example particles having an oxygen content ranging from 0.24% to 0.67% by weight (para. [0046]; Table 1 – column to the far right), but does not teach any examples where oxygen is 0.20% by weight or less.  However, given that the powder particles can be 100% copper (for example, examples 1-7) and given that there is no indication that Ebara requires a minimum amount of oxygen to be present, Ebara suggests that oxygen is an impurity or undesired element.  
The undesirability of oxygen is explicitly taught by Koike.  Koike, directed to conductive paste formed from copper-based metal particles, teaches that keeping oxygen as low as possible, such as 0.05-2.0 mass percent, in copper particles is preferred because low oxygen contents improves the printing property of the powders, reduces resistance, and reduces costs.  Para. [0048].  Low oxygen content can be achieved by water atomization (para. [0064]), and carrying out atomization under a reducing gas is one way of further reducing oxidation of the particles (para. [0048]).  It would have been obvious to one of ordinary skill in the art to have modified the water atomization process of Ebara by conducting water atomization under a reducing atmosphere in order to reduce the oxygen content below 0.24% by weight.
Furthermore, Koike also teaches that oxidation during baking is performed under an inert gas or vacuum atmosphere.  Para. [0054], [0055].  Although this step is directed to baking powder pastes, the concept of preventing or reducing oxidation under a low-oxygen environment of inert gas or vacuum is known.  Thus, it would have further been obvious to one of ordinary skill in the art to have modified the water atomization process of Ebara by conducting water atomization under an inert gas environment for the purpose of reducing the oxygen content of the powders to below 0.24% by weight and producing copper powder that is as pure as possible.
Regarding claims 6, 8, and 9, Ebara is silent regarding the circularity of the particles, the crystallite diameter on the (111) plane, and the shrinkage percentage.  However, this property is to be expected due to the method of manufacture of Ebara being substantially identical as that of the present invention.
Regarding claims 10 and 11, Ebara does not teach the powders as dispersed in organic component in a conductive paste or a baked conductive paste.
Koike teaches that the copper particles can be assembled into a paste comprising binder resin in an organic vehicle, and the paste is subject to baking.  Abstract; para. [0052], [0055], [0057].  A paste of this kind has the appropriate viscosity for printing and sintering.  Para. [0052], [0055].  The oxygen in the particles should be kept under 2.0% by mass to reduce aggregation and improved printability.  Para. [0048].  It would have been obvious to one of ordinary skill in the art to have used the copper powders of Ebara in a conductive baked-type paste because they are fine in size and contain low oxygen amounts, which are needed for pastes.     

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ebara in view of Koike, as applied to claim 5 above, alone, or further in view of US 2014/0203222 (A1) to Ito et al. (“Ito”).
Regarding claim 13, with respect to the ratio of oxygen to BET specific surface area, Ebara’s Example 4 is directed to a 100% Cu powder containing 0.50 wt.% oxygen and having a BET specific surface area of 0.58 m2/g (Table 1), which yields a calculated oxygen to specific surface area ratio of 0.86 wt.%·g/m2.  Although this ratio does not fall within the claimed range, it is very close to the upper limit recited in the claim.  Additionally, Ebara discloses Example 8 and Example 9, which although are directed to Cu alloys, have calculated oxygen to specific surface area ratios of 0.59 wt.%·g/m2 and 0.73 wt.%·g/m2, respectively.  Table 1.  This suggests that a ratio under 0.8 wt.%·g/m2 is within the scope of Ebara’s invention.
Alternatively, Ito, directed to copper particles and copper paste, teaches copper or copper alloys having a ratio (O/SSA) of oxygen (O) to BET specific surface area (SSA) of at most 0.2.  Para. [0056]-[0058]; Equation [2]; claim 2.  Particles having this characteristic can be manufactured by an atomizing process.  Para. [0049].  In order to keep the ratio low, the copper particles are handled under conditions of low oxygen partial pressure.  Para. [0057], [0058].
High oxygen content suppresses the surface activity of the copper particles.  Ito at para. [0057].  Therefore, it would have been obvious to one of ordinary skill in the art to have ensured that the oxygen content is low relative to the specific surface area in all of the particles of Ebara because a lowered amount of oxygen would prevent suppression of the surface activity of the copper powders.  Oxygen content can be controlled by controlling the oxygen partial pressure in the atmosphere during atomization.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered, but they are not persuasive.
Applicant’s position is that Ebara does not disclose or suggest any copper powder having the claimed properties and further does not disclose any method for producing copper powder that includes heating copper to 350-700oC beyond the melting point of copper and rapidly cooling and solidifying by spraying high-pressure alkaline water having a pH of 8-12 at a water pressure of 60-180 MPa in a non-oxidizing atmosphere while the heated molten metal is about to drop.
In response, Ebara teaches a method water atomizing including maintaining a metal melt temperature of 1100-1700oC and applying a water pressure of more than 60 MPa to 180 MPa to rapidly cool the molten metal to produce fine powder.  Abstract; para. [0009], [0025].  These parameters fall within or overlap substantial portions of the parameters of the method of manufacture of the instant invention.  This includes Ebara’s melt temperature of 1100-1700oC, which encompasses applicant’s temperature of 1434.5-1784.5oC, although the examiner notes that the instant specification permits temperatures as low as 250oC in excess of the melting temperature, i.e., 1334oC.  See original claim 1 and para. [0025] of the instant specification.  The water pressures of Ebara and the instant method are identical.
With respect to the alkalinity of the water, applicant suggests that a pH of 8-12 is required to produce the particles of the present invention.  However, the examiner notes that alkaline water having a pH of 8-12 is preferred and that the present invention can carried out with either pure water or alkaline water (para. [0027]).  Water is a neutral substance understood to have a pH of about 7.  Since Ebara uses water, it is understood as having a pH of 7, which meets the instant specification.  Therefore, Ebara’s method is substantially identical to that of the present invention.
Applicant’s position is that Ebara’s method cannot produce a particle of small diameter and low oxygen content.
In response, Koike teaches that low oxygen content (0.05-2.0% by mass) can be achieved by water atomization (para. [0064]), and carrying out atomization under a reducing gas is one way of further reducing oxidation of the particles (para. [0048]).  Koike also teaches that oxidation during baking is performed under an inert gas or vacuum atmosphere.  Para. [0054], [0055].  Although this step is directed to baking powder pastes, the concept of preventing or reducing oxidation under a low-oxygen environment of inert gas or vacuum is known.  Thus, one would have been motivated to have carried out the water atomization process of Ebara under an inert or reducing gas environment for the purpose of reducing the oxygen content of the powders to below 0.24% by weight to thereby produce copper powder that is as pure as possible.
Applicant argues that Ito and Koike do not teach or suggest a method for producing the claimed powders.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP § 2145(IV).  As noted previously, Ebara is relied upon as the primary rejection and teaches a method of manufacture that is substantially identical to the method of the present invention.
Applicant argues that all of the examples of Ito are produced by a wet reducing process.
In response, patents are relevant for all they contain, and specific embodiments are not evidence of teaching away from broader inventive embodiments disclosed by the prior art.  See MPEP § 2123(I)-(II).  Ito teaches that atomization can be used to produce the copper particles having an oxygen content of 1.00 wt.% or less.  The existence of examples of other alternative methods does not negate the merits of the atomization embodiment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
May 7, 2022